Filed:   September 29, 1998



                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 98-6069
                             (CA-98-1-R)



Virgil Atwell Motley,

                                               Plaintiff - Appellant,

           versus

Kenneth Hayter, etc., et al.,

                                              Defendants - Appellees.



                              O R D E R



    The court amends its opinion filed September 23, 1998, as
follows:

    On the cover sheet, section 5 -- the panel information is cor-

rected to read "Before MURNAGHAN, MICHAEL, and MOTZ, Circuit

Judges."

                                       For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6069



VIRGIL ATWELL MOTLEY,

                                              Plaintiff - Appellant,

          versus


KENNETH HAYTER, Sheriff, Washington County
Sheriff's Department; ROBERT TURNER, Captain,
Washington County Jail; ROBERT OWENS, Lieuten-
ant, Washington County Sheriff's Department;
LARRY WILSON, Sergeant, Washington County
Sheriff's Department; BARBARA SPROLES, Ser-
geant, Washington County Sheriff's Department;
J. LATHAM, Deputy, Washington County Sheriff's
Department; R. WANN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-1-R)


Submitted:   September 10, 1998       Decided:   September 23, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Virgil Atwell Motley, Appellant Pro Se.


                                  2
3
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court’s order denying

relief on his 42 U.S.C. § 1983 (West Supp. 1998) complaint. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Motley v. Hayter, No. CA-98-1-R (W.D. Va. Jan. 6,

1998). We deny Appellant’s motion to expedite his appeal. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                4